Title: Memoranda, 11 June 1757
From: Washington, George
To: 

 

[Fort Loudoun] June 11th [1757]
Govr

Send to him the proceedings of the Enquiry Court upon Lt Campbell.
Ditto—Instructns to the Offrs of Out Pos⟨ts⟩.
Not to provide any Indians with Horses but in extraordinary Cases nor to hold any conferences & treatys with them or to make them any Promises—nor give them liquor.
Mr King—Ditto
Tell him to take up all the Horses brot by the Indians from the Indians & to take great pains in having them delivd to their proper owners.
